Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 03/31/2022 ("03-31-22 OA"), the Applicant (i) amended the independent claim 1 to include the previously-indicated allowable subject matter of claim 2 and then canceled claim 2, (ii) amended claim 3, (iii) canceled claims 16-20, (iv) amended the title and (v) amended para [0028] of the Specification on 06/01/2022 ("06-01-22 Response").
In order to qualify for rejoinder of non-elected Species II as specified in the Restriction Requirement mailed on 02/16/2022 ("02-16-22 Restriction Requirement"), the Applicant amended in the previously-withdrawn independent claim 9 to include the limitations of the previously-indicated allowable claim 2. The Applicant also amended the previously-withdrawn claims 12 and 15.
Currently, claims 1, 3-9 and 12-15 are pending. 

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 3 under line item number 1 of the 03-31-22 OA.
Applicant's amendments to the independent claim 1 to include the previously-indicated allowable subject matter of claim 2 have overcome the 35 U.S.C. 102(a)(2) rejection of claim 1 as being anticipated by Her set forth starting on page 3 under line item number 2 of the 03-31-22 OA.

Election/Restrictions
Previously-withdrawn independent claim 9 of the non-elected Species II has been amended to require the limitations of an allowable elected independent claim 1.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the 02-16-22 Restriction Requirement, is hereby withdrawn, and previously-withdrawn dependent claims 9 and 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended title submitted on 06-01-22 Response contains a minor informality of an extra spacing in "ANTI- FLOW.'  Since the examiner's amendment to the title is not substantive, the title is being amended below. 

Title has been amended.
	FLEXIBLE DISPLAY PANEL STRUCTURE HAVING OPTICAL CLEAR RESIN IN SPACE FORMED BY QUADRILATERAL [[ANTI- FLOW]] ANTI-FLOW BARRIER AND COVER PLATE AND FABRICATING METHOD THEREOF

Allowable Subject Matter
Claims 1, 3-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 2 set forth on page 5 under line item number of the 03-31-22 OA.
Claims 3-8 are allowed, because they depend from the allowed claim 1.

Independent claim 9 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein after the pre-curing of the step S3, forming a first OCR fluid glue layer in an enclosure space formed between the first quadrilateral anti-overflow barrier and the cover plate; and after the pre-curing of the step S6, forming a second OCR fluid glue layer in an enclosure space formed between the second quadrilateral anti-flow barrier and the touch panel in the step S5; and
wherein the first quadrilateral anti-overflow barrier is a parallelogram anti-overflow barrier, and the second quadrilateral anti-overflow barrier is disposed between the touch panel and the OLED device, the second OCR fluid glue layer bonds the touch panel to the OLED device.
Claims 12-15 are allowed, because they depend from the allowed independent claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        10 June 2022